Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 1 of 24




  SCHEDULE
     A
 Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 2 of 24




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 3 of 24




  SCHEDULE
      B
 Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 4 of 24




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 5 of 24




  SCHEDULE
     C
 Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 6 of 24




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-2038
Owner: Unknown Heirs/Devisees of Carmen Martinez, deceased, et al.
Acres: 3.055

BEING a 3.055 acre tract (133,073 square feet) parcel of land, more or less, being out of
a called 17.74 acre tract, recorded in Document No. 1944-34908, Official Records of
Starr County (O.R.S.C.), Texas, conveyed to Julio Moreno, now owned by the Unknown
Heirs of Carmen Martinez, et al, said tract being all of Share No. 308-A, Abstract 146,
Porcion 67, Ancient Jurisdiction of Mier, Mexico said 3.055 acre (133,073 square feet)
parcel of land being more particularly described as follows;

COMMENCING: at a 2” pipe, being the northeast corner of said Unknown Heirs of
Carmen Martinez, et al tract and the northwest corner of a called 7.38 acre tract, recorded
in Document No. 2000-209172, Official Records of Starr County (O.R.S.C.), Texas,
conveyed to Arcenio Barrera Hinojosa, said point also being on the south line of a called
335.49 acre tract, recorded in Document No. 00327555, Official Records of Starr County
(O.R.S.C.), Texas, conveyed to 3BU Family Limited Partnership, et al, said point having
a coordinate of N=16673628.852, E=798387.492;

THENCE: S 00°20’05” W, along the east line of said Unknown Heirs of Carmen
Martinez, et al tract and the west line of said Arcenio Barrera Hinojosa tract, a distance of
192.13 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped
“RGV-RGC-2038-1=RGV-RGC-2039-1” for the POINT OF BEGINNING, said point
having a coordinate of N=16673436.725, E=798386.370, said point being the northeast
corner of the herein describedproposed acquisition tract, said point also being S
83°36’33” E, a distance of 2557.41 feet from United States Corps of Engineers Control
Point No. “SS07- 2019” (B&F Engineering aluminum cap in concrete);

THENCE: S 00°20’05” W, along the east line of said Unknown Heirs of Carmen
Martinez, et al tract and the west line of said Arcenio Barrera Hinojosa tract, a distance of
200.03 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped
“RGV-RGC-2038-2=RGV-RGC-2039-4” for the southeast corner of the herein described
proposed acquisition tract;
 Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 7 of 24




                                 SCHEDULE C (Cont.)


THENCE: N 88°43’15” W, departing the east line of said Unknown Heirs of Carmen
Martinez, et al tract and the west line of said Arcenio Barrera Hinojosa tract, over and
across said Unknown Heirs of Carmen Martinez, et al tract, a distance of 500.00 feet to a
set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-RGC-2038-
2A” for a point on tangent;

THENCE: N 88°43’15” W, over and across said Unknown Heirs of Carmen Martinez, et
al tract, a distance of 340.32 feet to a set 5/8” rebar with a “B&F Engineering, Inc.”
aluminum cap stamped “RGV-RGC-2037-2=RGV-RGC-2038- 3” for the southwest
corner of the herein described proposed acquisition tract, said point being on the west line
of said Unknown Heirs of Carmen Martinez, et al tract and the east line of a called 24.04
acre tract, recorded in Document No. 2005- 250599, Official Records of Starr County
(O.R.S.C.), Texas, conveyed to Manuel J. Barrera, Cecilio R. Barrera and Isaura Dolores
Barrera;

THENCE: N 00°20’50” E, along the west line of said Unknown Heirs of Carmen
Martinez, et al tract and the east line of said Manuel J. Barrera, Cecilio R. Barrera and
Isaura Dolores Barrera tract, a distance of 25.97 feet to a found 1-1/2” pipe designated
“RGV-RGC-2037-1=RGV-RGC-2038-4” for an angle point;

THENCE: N 67°43’46” E, along the west line of said Unknown Heirs of Carmen
Martinez, et al tract and the east line of said Manuel J. Barrera, Cecilio R. Barrera and
Isaura Dolores Barrera tract, a distance of 386.09 feet to a found 1” pipe designated
“RGV-RGC-2007-2-1=RGV-RGC-2037-8=RGV-RGC-2038-5” for an angle point, said
point being on the west line of said Unknown Heirs of Carmen Martinez, et al tract and
the east line of said Manuel J. Barrera, Cecilio R. Barrera and Isaura Dolores Barrera
tract, said point also being the southwest corner of said 3BU Family Limited Partnership,
et al tract;

THENCE: N 67°28’39” E, along the west line of said Unknown Heirs of Carmen
Martinez, et al tract and the south line of said 3BU Family Limited Partnership, et al
tract, a distance of 48.99 feet to a set 5/8” rebar with a “B&F Engineering, Inc.”
aluminum cap stamped “RGV-RGC-2007-2-3=RGV-RGC-2038-6” for the northwest
corner of the herein described proposed acquisition tract;

THENCE: S 88°43’15” E, departing the west line of said Unknown Heirs of Carmen
Martinez, et al tract and the south line of said 3BU Family Limited Partnership, Et Al
tract, over and across said Unknown Heirs of Carmen Martinez, et al tract, a distance of
438.69 feet to the POINT OF BEGINNING and containing 3.055 acres (133,073 square
feet) of land, more or less.
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 8 of 24




  SCHEDULE
      D
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 9 of 24



                            SCHEDULE D

                             MAP or PLAT
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 10 of 24




                         SCHEDULE D (Cont.)
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 11 of 24




                         SCHEDULE D (Cont.)
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 12 of 24



                               SCHEDULE D (Cont.)




Tract: RGV-RGC-2038
Owner: The Estate of Carmen Martinez, et al.
Acres: 3.055
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 13 of 24




    SCHEDULE
        E
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 14 of 24



                                       SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-2038
Owner: Unknown Heirs/Devisees of Carmen Martinez, deceased, et al.
Acres: 3.055

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
Reserving to the owners of the lands identified in conveyance recorded as document
number 1944-34908 and Final Decree of Partition, recorded in Volume 54, Page 1,
Official Records of Starr County, Texas, reasonable access to and from the owners’ lands
lying between the Rio Grande River and the border barrier through opening(s) or gate(s)
in the border barrier between the westernmost mark labeled “Beginning” and easternmost
mark labeled “Ending” depicted on the map below;

        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation, and maintenance
of the border barrier.
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 15 of 24



                         SCHEDULE E (Cont.)
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 16 of 24




    SCHEDULE
        F
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 17 of 24




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is THIRTY-ONE

THOUSAND, SEVEN HUNDRED TWENTY-SEVEN DOLLARS AND NO/100

($31,727.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto.
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 18 of 24




     SCHEDULE
        G
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 19 of 24




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                    Reference
 A. Unknown Heirs of Carmen Martinez Final Decree of Partition;
                                     Recorded March 20, 1926,
                                     Volume 54, Page 1,
                                     Official Public Records of Starr County,
                                     Texas
 B. Unknown Heirs of Nicolasa Garcia Final Decree of Partition;
 de Moreno, (wife to Julio Moreno)   Recorded March 20, 1926,
                                     Volume 54, Page 1,
    Unknown heirs of Julio Moreno    Official Public Records of Starr County,
 (husband to Nicolasa Garcia de      Texas
 Moreno)
                                     Warranty Deed;
 Known Heirs of Nicolasa Garcia de   Recorded January 31, 1952,
 Moreno and husband, Julio Moreno:   Volume 173, Page 140,
                                     Official Public Records of Starr County,
 B1. Known Heirs of Agustin Moreno   Texas (As to Julio Moreno)

   B1.1 Margarita de la Cruz
     Unknown address

   B1.2 Angie Moreno
     Unknown address

   B1.3 Domingo Moreno
     Unknown address

   B1.4 Juan Moreno
     Unknown address

   B1.5 Esperanza Moreno
      Unknown address

   B1.6 Maria Delia Moreno
     Unknown address

   B1.7 Guadalupe Moreno
     Unknown address

  B1.8 Unknown heirs of Ninfa
 Moreno
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 20 of 24




  B1.9 Rosalinda Moreno
    Unknown address


B2. Known Heirs of Eusevio Roberto
Moreno

  B2.1 Rosamaria Moreno
    Unknown address

  B2.2 Roel Moreno
    Unknown address

   B2.3 Romeo Moreno
     Unknown address

   B2.4 Diana Moreno
     Unknown address

   B2.5 Nicolasa Moreno
     Unknown address

   B2.6 Ricardo Moreno
     Unknown address

   B2.7 Raudel Moreno
     Unknown address

   B2.8 Roque Moreno
     Unknown address

B3. Known Heirs of Rebecca Moreno
de Diaz:

  B3.1 Unknown Heirs of Noelia
Guadalupe Diaz

  B3.2 Unknown Heirs of Roberto
Luis Diaz

   B3.3 Marie Diaz Moreno
     Unknown address

   B3.4 Arturo Diaz
     Unknown address
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 21 of 24




B4. Unknown Heirs of Agapito Rene
Moreno, Sr.

 Known heirs of Agapito Moreno, Sr.:

   B4.1 Yolanda Moreno
     Unknown address

   B4.2 Berta Moreno
    Unknown address

   B4.3 Sandra Moreno
    Unknown address

   B4.4 Sunny Moreno
     Unknown address

B5. Unknown Heirs of Apolonio
Rogelio Moreno

 Known Heirs of Apolonio Rogelio
Moreno:

  B5.1 Apolonio Rogelio Moreno, Jr.
    Unknown address

  B5.2 Sylvestre Luis Moreno
    Unknown address

  B5.3 Mario Moreno
    Unknown address

  B5.4 Pedro Moreno
    Unknown address

  B5.5 Victor Moreno
    Unknown address

  B5.6 Maria Moreno de Palomino
    Unknown address

  B5.7 Patricia Moreno
    Unknown address

  B5.8 Esteban Moreno
    Unknown address

B6. Unknown Heirs of Raul
Prudencio Moreno
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 22 of 24
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 23 of 24
Case 7:20-cv-00405 Document 1-1 Filed on 12/10/20 in TXSD Page 24 of 24




D. Unknown Heirs of Guadalupe         Final Decree of Partition;
Moreno de Garcia                      Recorded March 20, 1926,
                                      Volume 54, Page 1,
                                      Official Public Records of Starr County,
                                      Texas




Ameida Salinas                        Parcel ID No. 7604
Starr County Tax Assessor-Collector   Starr County Tax Assessor-Collector
100 N. FM 3167, Suite201
Rio Grande City, Texas 78582
